                 Case 7:19-cr-00128-KMK Document 42 Filed 06112120 Page 1 of 1
                 Case 7:19-cr-00128-KMK Document 43 Filed 06/23/20 Page 1 of 1
Federal Defenders                                                                    Southem District
                                                       52 Duane Street-10th Floor. New Yotl(. NY 1000'7
OF N EW YORK, INC.                                      "'       lei: {212) 417-8700 Fax: (212) 571-0392
                                                        I           .

David E. Patton                                                                   s-r..- Oimid of N;,., Y4d
                                                                                      Jn•ifor L. a-,,.
~~
                                                                                      ~~
and At1arn,n;.m-{ 'hiii![




                                                        June 12, 2020

  BYECF

  Honorable Kenneth M. Karas
  United States District Judge
  Southern District of New York
  300 Quarropas Street
  White Plains, NY 10601

  Re:         United States v. Steven Jones,
              19 Cr. 128 (KMK)

  Dear Judge Karas:

          I write with the consent of the government to request that the Court adjourn
  the conference currently scheduled for June 16, 2020. By that date I will submit a
  mitigation package and plea request to the government. The government will need
  time to consider my request, and it anticipates that a 60-day adjournment will allow
  it to do so. Accordingly, I request that Tuesday's conference be adjourned by
  approximately 60 days (but please not to a date during the period of August 21-31) .

        If the Court adjourns the conference, the parties respectfully request that the
  time until the next conference be excluded under the Speedy Trial Act, 18 U.S.C.
  § 3161(h), in the interest of justice.

                                                        Respectfully submitted,

                                                         Isl




  cc:
